Citation Nr: 0730694	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to November 1969.  He also served in the 
National Guard.

The issue on appeal is before the Board of Veterans' Appeals 
(Board) from a September 2004 decision issued by the New 
York, New York, Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO).  

The veteran failed to report for a hearing which was 
scheduled to be conducted by a Veterans Law Judge at the RO 
on September 29, 2006.  


FINDINGS OF FACT

1.  The veteran did not serve in combat and any claimed 
stressor has not been independently verified.

2.  The preponderance of the evidence is against finding that 
the appellant has PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA also informed the claimant of the need to submit all 
pertinent evidence in his possession.  January 2007 
correspondence provided the veteran adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
both instances, he did not.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

The veteran essentially claims that he currently suffers from 
PTSD as a result of his military service.  He claims to have 
come under rocket and mortar attack while stationed at an 
ammunition depot in Qui Nhon, Vietnam.  See VA Form 9, dated 
in January 2005.  

The veteran's personnel records show that he served in 
Vietnam from November 1968 to November 1969 as a security 
guard.  The personnel records do not verify the appellant's 
claim of combat service.

The appellant's service medical records are negative for 
complaint or treatment related to psychiatric problems, 
including PTSD.  

A November 1999 VA outpatient treatment record includes a 
diagnosis of bipolar disorder.  A diagnosis of rule out PTSD 
was entered.  

The report of a January 2000 VA mental disorders examination 
shows that while the examiner opined that the veteran had 
"modest subthreshold PTSD-like conditions of some war 
trauma," PTSD was not diagnosed.  The supplied diagnosis was 
polysubstance abuse.  

During a January 2000 evaluation for admission to a VA 
domiciliary the veteran reported a long history of alcohol, 
cocaine, marijuana and crack abuse.  He also reported serving 
in combat in Vietnam, and having previously been diagnosed 
with PTSD.  Following a mental status examination the veteran 
was diagnosed with PTSD.

A July 2004 development letter to the veteran asked him to 
supply VA evidence of his claimed stressful incidents 
incurred in service which led him to develop PTSD.  He did 
not respond.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.

An August 2004 VA outpatient treatment record notes that 
while polysubstance abuse was diagnosed, the examiner opined 
that while it was not possible to say that the veteran did 
not have any PTSD symptoms due to his experiences in Vietnam, 
the inconsistent assertions (i.e., no specific nightmares, no 
mention of stressors in his chart) proffered by the veteran 
made such a connection "somewhat suspect."  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
and Statistical Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the preponderance of the competent evidence is 
against finding that the appellant has post traumatic stress 
disorder.  While a January 2000 examination diagnosed PTSD 
and referred to an earlier diagnosis of the disorder, that 
diagnosis was based on the veteran's self reported history of 
combat service in Vietnam.  There is, however, absolutely no 
evidence that the appellant served in combat in Vietnam, or 
that he experienced an independently verifiable in-service 
stressor.  Given the fact that a medical opinion premised 
upon an unsubstantiated account is of no probative value, 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993), the Board finds 
that the preponderance of the most probative clinical 
evidence is against finding that the appellant currently has 
post traumatic stress disorder.

Assuming, however, that the veteran has post traumatic stress 
disorder, the record still reveals absolutely no evidence 
that he served in combat or was exposed to a verified in-
service stressor.  Without credible supporting evidence that 
the claimed in-service stressor actually occurred, 38 C.F.R. 
§ 3.304(f) (2006), service connection for post traumatic 
stress disorder cannot be granted.  In this regard, it well 
to again note that the personnel records are devoid of any 
evidence of combat service, and the veteran has not offered 
any information that could be used in verifying such a claim.

Accordingly, the benefit sought on appeal is denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


